NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE OHIO WILLOW WOOD COMPANY,
Plaintiff/C0un,terclaim Defendan,t-Appello:nt,
V.
THERMO-PLY, INC., _
Defendant/ C0unterclczimant-Cross Appellcmt,
AND
COASTAL LINERS, LLC,
Counterclaimeant-Appellee. -
2010-1119, -1269
Appeals from the United States District Court for the
Eastern District of TeXas in case no. 07-CV-O274, Judge
Ron C1ark.
ON MOTION
ORDER
Alps South, LLC, moves for leave to file a brief amicus
curiae
BecauSe this court has already granted Alps South
leave to do so, this motion is moot.

OHIO WILLOW v. THERMO-PLY 2
Accordingly,
IT ls ORDERED THAT:
The motion is denied as 1noot.
FoR THE CoURT
HAY 0 3  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Richard E. Fee, Esq.
Jeffrey S. Standley, Esq.
David W. Wick1und, Esq.
FlLED
F AP¢»eM.s ron
323 s'sii-igli§E1?nAL macon
|'1AY 03 2011
1ANHORBN.v
cu-111